United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 09-3799
                                   ___________

DeAngelo Lamont Thomas,              *
                                     *
             Appellant,              *
                                     * Appeal from the United States
      v.                             * District Court for the Eastern
                                     * District of Missouri.
Alford Northern; Gary Rusher; Ray    *
Hopper; Stephan Clark; Danny         * [UNPUBLISHED]
Kirkman; Jonathan Rice; Robert       *
Hooper; Missouri Department of       *
Corrections,                         *
                                     *
             Appellees.              *
                                ___________

                             Submitted: June 22, 2010
                                Filed: June 30, 2010
                                 ___________

Before MELLOY, BOWMAN, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

       In this pro se appeal, Missouri inmate DeAngelo Lamont Thomas challenges
the district court’s1 adverse grant of summary judgment in his 42 U.S.C. § 1983 suit
alleging that the use of pepper spray on him amounted to excessive force. Having
carefully reviewed the record de novo, see Nelson v. Shuffman, 603 F.3d 439, 445

      1
       The Honorable Stephen N. Limbaugh, Jr., United States District Judge for the
Eastern District of Missouri.
(8th Cir. 2010) (standard of review), we agree with the district court that the one-time
use of pepper spray in these circumstances--Thomas was refusing orders to stop
behavior that was deemed to present a security risk--did not violate the Eighth
Amendment. Accordingly, we affirm the district court’s judgment, see 8th Cir. R.
47B; and we deny Thomas’s petition for a writ of prohibition.
                        ______________________________




                                          -2-